Citation Nr: 9912769	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-26 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether or not the appellant's request for waiver of recovery 
of an overpayment of educational benefits under 38 U.S.C. 
Chapter 35 of $110.00 was timely.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968; the appellant is his son.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision by the Committee on 
Waivers and Compromises (Committee) of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The appellant's 
notice of disagreement was received in January 1997.  A 
statement of the case was issued in July 1997.  A substantive 
appeal was received from the appellant in September 1997.

In September 1998, the Board remanded that case to the RO for 
further development.   


REMAND

As noted in the September 1998 Board remand, the November 8, 
1996 Committee decision indicates that the appellant was 
notified on October 29, 1995 of his indebtedness, his right 
to request waiver, and the 180 day time limit for filing an 
application for waiver.  The Board noted that the record 
contained a VA Form 20-8993 sent to the appellant on October 
24, 1995 notifying him of his indebtedness, and that the form 
stated a letter was to be sent from the VA RO and Insurance 
Center in St. Paul, Minnesota to provide the appellant with 
information concerning the repayment of the debt and 
explaining his rights in connection with that repayment 
(including the right to ask for a waiver within 180 days of 
notification of indebtedness). 

The Board pointed out that, however, a copy of this letter 
was not of record, and that as such, there was no proof that 
the appellant was actually informed of the 180 day time limit 
for the submission of a waiver request.  The Board found that 
a copy of the form sent to the appellant (or some sort of 
proof that notification was sent) needed to be associated 
with the record.

As such, the Board remanded this matter to the RO and 
requested that they contact the RO and Insurance Center in 
St. Paul and request proof such as a copy of the form which 
was reportedly sent to the appellant in October 1995 
concerning his right to request waiver and the 180 day time 
limit for filing an application for waiver. 

The evidence received subsequent to the Board remand consists 
solely of a copy of a computer print-out which indicates that 
a "Code 101" letter was sent to the appellant on October 
29, 1995.  A notation hand-written on the bottom of this 
print-out indicates that a "101 letter" is the first notice 
of overpayment letter, that it is a computer generated 
letter, and that no copies are kept (the Board assumes that 
what was meant was that copies of specific letters were not 
kept).  Further documentation of what the 101 letter states 
(most importantly, whether this letter notifies an appellant 
of his or her right to request waiver, and of the 180 day 
time limit for filing an application for waiver) was not 
indicated.  

In this case, the appellant has been charged with knowledge 
of the 180-day time limit for requesting waiver, essentially 
based on his receipt of the Code 101 letter.  While the Board 
finds that the evidence of record sufficiently demonstrates 
that the appellant was sent a Code 101 letter on October 29, 
1995, the record still does not establish that he was 
informed of his right to request waiver and the 180 day time 
limit for filing an application for waiver.  The Board 
understands that a copy of the exact (Code 101) letter sent 
the appellant may not be available but a copy of the letter 
as it existed in October 1995 (a "generic" copy) should be 
associated with the record.   

In view of the foregoing, the case is again being remanded 
for the following action:


1.  The RO should contact the RO and 
Insurance Center in St. Paul, Minnesota 
and request a copy of the Code 101 letter 
as it existed in October 1995 (a 
"generic" copy) be associated with the 
Chapter 35 record. 

2.  When the above action has been 
completed, the pending issue should be 
reevaluated.  In the event the 
determination remains adverse to the 
appellant, the Chapter 35 folder and the 
veteran's claims folder should be 
returned to the Board for completion of 
appellate review.  No action is required 
by the appellant unless he receives 
further notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


